216 S.E.2d 470 (1975)
26 N.C. App. 464
STATE of North Carolina
v.
Charles Larry WOLFE.
No. 7517SC315.
Court of Appeals of North Carolina.
July 2, 1975.
Certiorari Denied August 25, 1975.
*472 Atty. Gen. Rufus L. Edmisten, by Associate Atty. David S. Crump, Raleigh, for the State.
Benjamin R. Wrenn, Reidsville, for the defendant-appellant.
Certiorari Denied by Supreme Court August 25, 1975.
BROCK, Chief Judge.
Defendant raises three arguments for our consideration. In his first argument defendant challenges the application of the plain view doctrine to this case. Second, defendant argues that the trial court should have declared a mistrial when it became known that defendant was on parole for a similar offense. Third, defendant argues that his motion for nonsuit should have been granted because there was only circumstantial evidence on which to convict defendant, the evidence having been found in a car operated, but not owned, by him.
Defendant's first argument warrants little discussion. "The constitutional guaranty against unreasonable searches and seizures does not apply where a search is not necessary, and where the contraband subject matter is fully disclosed and open to the eye and the hand." State v. Harvey, 281 N.C. 1, 11, 187 S.E.2d 706, 713 (1972). This doctrine clearly is applicable here. Fisher saw the packets while standing outside the car, looking into it. He needed no warrant. The contraband was in "plain view." This argument is overruled.
Defendant contends his motions for mistrial should have been granted when the following responses were elicited from the State's witnesses on cross-examination:
"Q. And you stated that he had sole custody of the vehicle and stated that he had no knowledge of any drugs?
"A. No, sir, we had talked about drugs, the fact that he had just gotten out of prison for drugs."
* * * * * *
"Q. What did he say when Mr. Rigsby asked if he had any knowledge of drugs?
"A. You want me towell he stated that he, to my knowledge, was trying to stay away from drugs, that he had just gotten out of prison and was on parole for drugs."
Defendant objected to these responses, and the trial judge immediately instructed the jury not to consider the testimony. "[A] motion for mistrial in cases less than capital is addressed to the trial judge's sound discretion, and his ruling thereon (without findings of fact) is not reviewable without a showing of gross abuse of discretion." State v. Daye, 281 N.C. 592, 596, 189 S.E.2d 481, 483 (1972). No abuse of discretion is shown here. Defendant's second argument is overruled.
In defendant's final argument he contends that the evidence was insufficient to support a conviction and asserts that his motion for nonsuit should have been granted. It is well known that on a motion for nonsuit the evidence is to be considered in the light most favorable to the State.
Neither party has cited the following case which, in our opinion, controls the disposition of this argument. In State v. Glaze, 24 N.C.App. 60, 210 S.E.2d 124 (1974), the defendant moved for nonsuit, arguing that the evidence showed only that burglary tools were found under the hood of a car that the defendant was driving, but did not own. We noted that had the defendant owned the car, an inference that he was in constructive possession would have arisen. State v. Glaze, supra at 64, 210 S.E.2d 124. Because the owner of the car could have placed the tools under the hood, the defendant there contended that the inference should not be allowed.
The same argument is made here. While it is true that people viewing the wreck milled about the car driven by defendant, the trial judge found that "no one opened the doors or got in the car at any time after *473 Fisher arrived. . . ." The car had been in defendant's exclusive control for three days when the accident occurred.
In Glaze we said:
"The driver of a borrowed car, like the owner of the car, has the power to control the contents of the car. Thus, where contraband material is under the control of an accused, even though the accused is the borrower of a vehicle, this fact is sufficient to give rise to an inference of knowledge and possession which may be sufficient to carry the case to the jury. The inference is rebuttable, and if the owner of a vehicle loans it to an accused without telling him what is contained within the vehicle, the accused may offer evidence to that effect and thereby rebut the inference.
"In the case at bar defendant offered no evidence concerning his knowledge of the contents of the car. In fact, the evidence indicates that defendant had control over the car and its contents. We believe, accordingly, that the State may overcome a motion for non-suit by presenting evidence which places the accused within such close juxtaposition to the contraband as to justify the jury in concluding that the contraband was in the accused's possession. State v. Harvey, 281 N.C. 1, 187 S.E.2d 706."
Defendant's motion for nonsuit was properly denied.
No error.
PARKER and ARNOLD, JJ., concur.